Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 05/20/22 is acknowledged. 

2. Claims  1, 12-22 are pending.


3. Claims 19-22 stand  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


Claims 1, 12-18  read on a peptide comprising amino acid sequence of position 10 to position 25 in the amino acid sequence of  SEQID NO:1 are under consideration in the instant ap1plication.


4. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
 (e2) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 37(c) of this title before the invention thereof by the applicant for patent.


5.  Claims 1, 12-18  are  rejected  under 35 U.S.C. 102(e) as being anticipated by  US Patent 7,220723 or US Patent 7,288250 or US Patent 7,585504 or  US Patent 10595530 for the same reasons set forth in  the previous Office Action, mailed on 11/29/11.

Applicant’s arguments filed on 05/20/22 have been fully considered but have not been found convincing.

Applicant asserts that  none of the cited prior art references disclosed a peptide comprising specific region of the amino acid sequence of SEQ ID NO:1 as recited in the instant claims.


Contrary to Applicant’s assertion, it is noted that the instant claims recited   a peptide comprising a/a sequence of position 10 to position 25 of SEQ ID NO:1. “Comprising” is considered open-ended claim language and includes amino acid residues outside of the specified peptide.  It means that a peptide may include additional unrecited amino acid on either or both of the N or C-terminus of a given sequence . Applicant provide no evidences that the recited peptide comprising fragments of seq ID NO: 1 do not include a/a sequences of position 10 to position 25 of SEQ ID :1.

In this regards it is noted that during prosecution of the parent case  15/691,017, now allowed Applicant provided statement that a specific HMGB1 fragments consisting of the whole or part of the amino acid sequence of position 1 to position 52 of SEQ ID NO:1  have markedly different characteristics compare to the full-length HMGB1 that exists in nature. The activity of each claimed fragment is  surprisingly  greater than the activity of the full length HMGB and are not “products of nature”.


As has been stated previously,  US Patent ‘723 teaches a peptide that consists of the whole or part of an HMGB1 protein of SEQ ID NO:1.  It is noted that the instantly  claimed  HMGB1 protein of SEQ ID NO:1 is 100% identical to the recited in US Patent’723 ( see sequence alignment , attached). 


US Patent ‘250 teaches a peptide that consists of the whole or part of an HMGB1 protein of SEQ ID NO:74.  It is noted that the instantly  claimed  HMGB1 protein of SEQ ID NO:1 is 100% identical to the recited in US Patent’250 ( see sequence alignment , attached). 


US Patent ‘504  teaches a peptide that consists of the whole or part of an HMGB1 protein of SEQ ID NO:1.  It is noted that the instantly  claimed  HMGB1 protein of SEQ ID NO:1 is 100% identical to the recited in US Patent’504 ( see sequence alignment , attached). 


US Patent ‘530 teaches a peptide that consists of the whole or part of an HMGB1 protein of SEQ ID NO:1.  It is noted that the instantly  claimed  HMGB1 protein of SEQ ID NO:1 is 100% identical to the recited in US Patent’504 ( see sequence alignment , attached). 


Although the references  are  silent about ability of said HMGB1 protein to stimulate migration of a cell,  it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Thus, said functional properties would be an inherent properties of the referenced composition because the references peptide is the same as claimed and thus would inherently performed the intended use .  

A recitation of the intended use of the claimed invention (that is stimulating migration of cell) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. For example in Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999); the following was noted. “Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art. However, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. “ The Court further held that “this same reasoning holds true when it is not a property but an ingredient which is inherently contained in the prior art”. See MPEP 2112.02.  Also, see Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc. 58 USPQ2d 1508 (CA FC 2001); Ex parte Novitski 26 USPQ 1389 (BPAI 1993);  Mehl/Biophile International Corp. V. Milgraum, 52 USPQ2d 1303 (Fed. Cir. 1999); Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999).

See MPEP § 2112.01, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Also, “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada's polymer latexes for lack of novelty.").”


The reference teaching anticipates the claimed invention.

6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claims 1, 12-18 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13  of U.S. Patent No. 10,550165. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13  of U.S. Patent No. 10,550165 recited a peptide consisting of whole or part o of amino acid  1-52 of SEQ ID N:1 and having an activity of stimulating migration of cell .

It is noted that Applicant indicated that he will address said rejection one the claims have been indicated to be otherwise allowable.


The following new ground of rejection is necessitated by the amendment filed on 05/20/22 


8. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


9.  Claims 1, 12-18  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is indefinite and ambiguous in the recitation of: “ a peptide comprising the amino acid sequence of position 10 to position 25 of  SEQ ID N:1 wherein peptide consists of 44 amino acid or less. 
“Comprising” is considered open-ended claim language and includes amino acid residues outside of the specified peptide.  It is unclear whether additional 29 or less (44-15) amino acids come from SEQ ID:1 or it can be any random  undisclosed amino acid sequence.

10. No claim is allowed.

11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644